        CASE 0:19-cv-02820-NEB-TNL Doc. 60 Filed 08/05/21 Page 1 of 7




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 RAPHAEL MENDEZ,                                   Case No. 19‐CV‐2820 (NEB/TNL)

                      Plaintiff,

 v.                                              ORDER ACCEPTING REPORT AND
                                                     RECOMMENDATION
 FMC FACILITY SECTION, et al.,

                      Defendants.



       Raphael Mendez, who is civilly committed under 18 U.S.C. Section 4246 and

currently housed at Federal Medical Center–Rochester (“FMC–Rochester”), filed a

complaint against the FMC Facility Section and several FMC–Rochester employees.

Defendants moved to dismiss, and Mendez moved for an abeyance. In a Report and

Recommendation (ECF No. 56 (“R&R”)), United States Magistrate Judge Tony N. Leung

recommends that the Court grant the motion to dismiss and deny Mendez’s motion for

abeyance. (ECF No. 56.) Mendez filed an objection. (ECF No. 57.)

                                           ANALYSIS

       Ordinarily, when a party objects to an R&R, “[t]he district judge must determine

de novo any part of the magistrate judge’s disposition that has been properly objected to.”

Fed. R. Civ. P 72(b)(3). When a party objecting to an R&R is pro se, the Court construes

those objections and arguments liberally. Erickson v. Pardus, 551 U.S. 89, 94 (2007). If the
         CASE 0:19-cv-02820-NEB-TNL Doc. 60 Filed 08/05/21 Page 2 of 7




objections are vague and non‐responsive, however, the Court is not obliged to conduct

de novo review, instead it may review the R&R for clear error. See, e.g., Mendez v. Kallis,

20‐CV‐924 (ECT/ECW), 2020 WL 2572524, at *2 (D. Minn. May 21, 2020) (noting that

vague and non‐responsive objections receive clear error review); Montgomery v. Compass

Airlines, LLC, 98 F. Supp. 3d 1012, 1017 (D. Minn. 2015) (“Objections which are not specific

but merely repeat arguments presented to and considered by a magistrate judge are not

entitled to de novo review, but rather are reviewed for clear error.”).

       Mendez’s objection1 does not adequately respond to the R&R’s legal conclusions.2

Even when read liberally, his objection fails to specifically address the R&R’s analysis

and improperly raises new, broad arguments of general misconduct by FMC‐Rochester.3

Even so, this Court will conduct a de novo review pursuant to 28 U.S.C. Section 636(b)(1)

and Local Rule 72.2(b)(3). See Mendez v. Paul, No. 18‐cv‐2817 (PJS/HB), 2020 WL 563941,



1
  In addition to his objection, Mendez replied to the government’s response to his
objection. (ECF No. 59.) The Local Rules do not permit reply briefs to a party’s response
to an objection. See D. Minn. L.R. 72.2(b). The Court will not consider Mendez’s reply
brief.

2Mendez also filed a surreply to the government’s motion to dismiss. (ECF No. 48.) The
Local Rules do not permit surreplies to dispositive motions without prior permission. See
D. Minn. L.R. 7.1(c)(1)‐(3), (i). The Court did not give Mendez leave to file a surreply. (See
generally ECF No. 42 at 3.) Judge Leung did not consider Mendez’s surreply, nor will the
Court.

3Mendez’s complaint did not request specific relief. Later, in his objection, he noted that
he was “seeking damages for a deprivation of his civil rights.” (ECF No. 57 at 1.) Because
this claim for relief does not appear in the original complaint nor does it alter this analysis
below, the Court will not address the lack of requested relief in the original complaint.


                                              2
            CASE 0:19-cv-02820-NEB-TNL Doc. 60 Filed 08/05/21 Page 3 of 7




at *1 (D. Minn. Feb. 5, 2020) (conducting de novo review, even though the plaintiff’s

objections did not address the R&R’s principal analysis). After such review, the Court

overrules Mendez’s objection and accepts the R&R.

       I.       Availability of Bivens

       Based on a liberal reading of the original complaint, Mendez alleges a novel Bivens

claim for constitutional violations based on his cell conditions. Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971); (ECF No. 1.) Judge Leung

concluded that the Supreme Court’s decision in Ziglar v. Abbasi, 137 S. Ct. 1843 (2017),

disfavors extending a Bivens action to Mendez’s novel conditions‐of‐confinement

allegations. (R&R at 7–9); see Hernandez v. Mesa, 140 S. Ct. 735, 741 (2020) (“[F]or almost

40 years, we have consistently rebuffed requests to add to the claims allowed under

Bivens.”). This conclusion mirrors the Eighth Circuit’s hesitancy to recognize Bivens

claims outside established fact patterns acknowledged by the Supreme Court. See, e.g.,

Farah v. Weyker, 926 F.3d 492 (8th Cir. 2019) (declining to extend Bivens to any context not

previously recognized by the Supreme Court); Ahmed v. Weyker, 984 F.3d 564, 567–68 (8th

Cir. 2020) (refusing to extend a Bivens claim for any fact pattern that does not mirror the

facts and legal issues identified by the Supreme Court).

       In his objection, Mendez does not address or respond to the R&R’s Bivens analysis.

(ECF No. 57.) This lack of argument further confirms that Mendez’s claim does not mirror

any recognized Bivens fact pattern. Even under a liberal reading of the complaint, there



                                             3
         CASE 0:19-cv-02820-NEB-TNL Doc. 60 Filed 08/05/21 Page 4 of 7




is no suggestion that any individual correctional officer violated Mendez’s constitutional

rights. Thus, Mendez has not stated a Bivens claim.

       II.    Failure to State a Claim

       Even assuming Bivens is available, Mendez still fails to state a claim. For a

complaint to be sufficient under Rule 12(b)(6) of the Federal Rules of Civil Procedure it

must “state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). When

reviewing Mendez’s Complaint, the Court must accept as true all the allegations raised

in the Complaint and draw all inferences in favor of Mendez. See Waters v. Madson, 921

F.3d 725, 734 (8th Cir. 2019). The Complaint, however, must allow the Court to draw the

reasonable inference that the defendant is liable for the misconduct alleged. Bell Atl. Corp.

v. Twombly, 550 U.S. 544, 556 (2007). “Naked assertions devoid of factual enhancement

. . . supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S.

678 (2009).

       Mendez invokes his Due Process rights under the Fifth Amendment with a

conditions‐of‐confinement claim. See Walton v. Dawson, 752 F.3d 1109, 1117 (8th Cir. 2014)

(holding that the Fifth Amendment gives federal pretrial detainees rights equal to Eighth

Amendment protections for prisoners); Revels v. Vincenz, 382 F.3d 870, 874 (8th Cir. 2004)

(“[B]ecause an involuntarily committed psychiatric patient is confined for treatment

rather than incarcerated for the purpose of punishment following conviction, the Eighth

Amendment does not apply.”). The Fifth Amendment bars punishment against civilly



                                             4
         CASE 0:19-cv-02820-NEB-TNL Doc. 60 Filed 08/05/21 Page 5 of 7




committed individuals. See Youngberg v. Romeo, 457 U.S. 307, 315–16 (1982) (noting that

the government may not punish a civilly confined person).

       Punishment under the Fifth Amendment extends to actions that deprive

individuals of their “right to a safe and healthy environment.” Green v. Baron, 879 F.2d

305, 309‐310 (8th Cir. 1989). Though the Eighth Circuit has not considered Mendez’s

specific allegations, it has held that committed individuals have the right to basic human

necessities such as light, heat, ventilation, sanitation, clothing, and proper diet. See id. at

309. To reach the level of punishment, a plaintiff must show that conditions were

intentionally punitive or excessive in relation to a government function. Sterns v. Inmate

Services Corp., 957 F.3d 902, 907 (8th Cir. 2020); Smith v. Copeland, 87 F.3d 265, 268 (8th Cir.

1996) (holding that brief lack of running toilet in cell during prison maintenance did not

amount to punishment); see also Wilson v. Seiter, 501 U.S. 294, 304 (1991) (holding that

there may be an Eighth Amendment violation when there is “deprivation of a single,

identifiable human need such as food, warmth, or exercise—for example, a low cell

temperature at night combined with a failure to issue blankets.”). The Eighth Circuit has

also instructed that “a minimal deprivation does not violate the Constitution.” Green, 879

F.2d at 309. Thus, the Court must determine whether the government’s actions are the

result of legitimate function or intended for the purpose of punishment. Karsjens v. Lourey,

988 F.3d 1047, 1052 (8th Cir.) (citing Bell, 441 U.S. at 538), petition for cert. filed, No. 21‐101

(July 26, 2021).



                                                5
            CASE 0:19-cv-02820-NEB-TNL Doc. 60 Filed 08/05/21 Page 6 of 7




       In neither the Complaint nor his objection does Mendez identify any deprivation

of a human need that FMC‐Rochester imposed as punishment. He alleges that, because

of his cell construction, he faced cold air and was unable to sleep despite wearing

“multiple clothes . . . two blankets . . . and a jacket.” (ECF No. 1 at 4.) Despite the less‐

than‐ideal conditions, there is no evidence that FMC‐Rochester intended the cold to be a

punishment, so the cold did not reach the level of a constitutional violation. FMC‐

Rochester sought to mitigate the effects of the weather by giving Mendez additional

blankets and clothing to protect against the cold. The resulting cold temperatures were

beyond the control of a government entity and not intended as a punishment.

       III.     Abeyance

       In a separate motion, Mendez filed for abeyance and requested that the Court

“check up on [him] every so often,” in response to his COVID‐19 diagnosis. (ECF No. 49

at 2.) Because the Court dismisses Mendez’s claims, his motion for abeyance is moot, and

therefore denied.

                                         CONCLUSION

       Based upon all the files, records, and proceedings in the above‐captioned matter,

IT IS HEREBY ORDERED THAT:

       1.       Mendez’s objection (ECF No. 57) is OVERRULED;

       2.       The Report and Recommendation (ECF No. 56) is ACCEPTED;

       3.       Defendants’ Motion to Dismiss (ECF No. 36) is GRANTED;



                                             6
           CASE 0:19-cv-02820-NEB-TNL Doc. 60 Filed 08/05/21 Page 7 of 7




      4.       Mendez’s motion for abeyance (ECF No. 49) is DENIED AS MOOT; and

      5.       The action is DISMISSED WITHOUT PREJUDICE.

LET JUDGMENT BE ENTERED ACCORDINGLY.




Dated: August 5, 2021                        BY THE COURT:

                                             s/Nancy E. Brasel
                                             Nancy E. Brasel
                                             United States District Judge




                                         7
